Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-24-20 has been entered.
 
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9-10, 13-15 & 18 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Seok (US 2016/0143026 A1). 

Regarding Claim 1. 
A method for use in a wireless transmit/receive unit (STA) in a wireless network, the method comprising: 
receiving, from an access point (AP), a high-efficiency multi-user (HE MU) poll frame that includes an association identifier (AID) indicating a plurality of STAs scheduled for multi-user (MU) uplink transmission over one or more sub-channels corresponding to the AID {Seok (US 2016/0143026 A1): Figs.18-25 wherein AP transmits NDPA & NDP to STA1, STA2, STA3, STA4, e.g. NDPA-Fig.19 includes STA info having AID subfield corresponding to one or multiple target STAs as shown in ¶0251-¶0253 and ¶0231-¶0236, ¶0240-¶0243, e.g. ¶0241 wherein the AP may transmit the NDPA frame and the NDP frame over a low 20 MHz channel (subchannels as claimed, ¶0241)  for the purpose of requesting that STA1 and STA2 transmit the CSI for a low 20 MHz channel and then the AP may receive the CSI of a low 20 MHz channel through the compressed beamforming frame from STA1 and STA2. At the same time, the AP may transmit the NDPA frame and the NDP frame over a high 20 MHz channel (subchannels as claimed, ¶0241) for the purpose of requesting that STA3 and STA4 transmit CSI for a high 20 MHz channel and then the AP may receive a high 20 MHz channel through the compressed beamforming frame from STA3 and STA4, see also ¶0195, ¶0201, ¶0242}; and 
transmitting, to the AP, on a condition that the received AID corresponds to an AID that is associated with the STA, a null data packet (NDP) response frame based on the one or more sub-channels corresponding to the AID {Seok (US 2016/0143026 A1): Figs.18-25 wherein STA1 transmits the result (e.g., CSI) of channel estimation to the AP through a HE Compressed Beamforming after an SIFS & ¶0236-¶0237, see also NDPA-Fig.19 includes STA info having AID subfield corresponding to one or multiple target STAs as shown in ¶0251-¶0253 & ¶0246-¶0262, e.g. ¶0241 wherein then the AP may receive the CSI of a low 20 MHz channel through the compressed beamforming frame from STA1 and STA2, and then the AP may receive the CSI of a high 20 MHz channel through the compressed beamforming frame from STA3 and STA4; also ¶0260 wherein Upon receiving the NDPA frame and the NDP frame following the NDPA frame, configured as described above, beamformees (e.g., STAs) may transmit a plurality of HE compressed beamforming frames to a beamformer (e.g., AP) over channels (subchannels as claimed, ¶0241) receiving the NDPA and the NDP, see also ¶0195, ¶0201, ¶0226 & ¶0260-wherein Upon receiving the NDPA frame and the NDP frame following the NDPA frame, configured as described above, beamformees (e.g., STAs) may transmit a plurality of HE compressed beamforming frames to a beamformer (e.g., AP) over channels receiving the NDPA and the NDP}. 



Regarding Claim 4. The method of claim 1, further comprising: 
determining, based on the one or more sub-channels scheduled for the plurality of STAs, a first sub-channel {Seok (US 2016/0143026 A1): ¶0276 and Fig.22 wherein STA1, STA2, STA3, and STA4 corresponding to beamformees may receive the NDPA frame and the NDP frame, determine that they are destination STAs of NDP sounding, and perform channel estimation using the NDP frame, see also Figs. 18-21 & 23-25, e.g. ¶0260 wherein Upon receiving the NDPA frame and the NDP frame following the NDPA frame, configured as described above, beamformees (e.g., STAs) may transmit a plurality of HE compressed beamforming frames to a beamformer (e.g., AP) over channels (subchannels as claimed, ¶0241) receiving the NDPA and the NDP, and also ¶0241 wherein then the AP may receive the CSI of a low 20 MHz channel (first subchannel as claimed) through the compressed beamforming frame from STA1 and STA2, and then the AP may receive the CSI of a high 20 MHz channel through the compressed beamforming frame from STA3 and STA4, see also  ¶0260-wherein Upon receiving the NDPA frame and the NDP frame following the NDPA frame, configured as described above, beamformees (e.g., STAs) may transmit a plurality of HE compressed beamforming frames (NDP response frame as claimed) to a beamformer (e.g., AP) over channels receiving the NDPA and the NDP}; and 
transmitting, via the first sub-channel, the NDP response frame to the AP {Seok (US 2016/0143026 A1): ¶0276 and Fig.22 wherein The first STA (e.g., STA1) listed in an STA list included in the NDPA frame may transmit a result of channel estimation in a HE Compressed Beamforming frame (NDP response frame as claimed) to the AP a predetermined IFS (e.g., an SIFS) after receiving the NDP frame & ¶0276, see also  channels (subchannels as claimed, ¶0241) receiving the NDPA and the NDP; also  ¶0241 wherein then the AP may receive the CSI of a low 20 MHz channel (first subchannel as claimed) through the compressed beamforming frame from STA1 and STA2, and then the AP may receive the CSI of a high 20 MHz channel through the compressed beamforming frame from STA3 and STA4}.

Regarding Claim 5. The method of claim 4, wherein the first sub-channel is distinguished from a second sub-channel in which another NDP response frame is simultaneously transmitted to the AP from another STA {Seok (US 2016/0143026 A1): Fig.23 & ¶0281-¶0282 e.g. ¶0260 wherein Upon receiving the NDPA frame and the NDP frame following the NDPA frame, configured as described above, beamformees (e.g., STAs) may transmit a plurality of HE compressed beamforming frames (NDP response frame as claimed) to a beamformer (e.g., AP) over channels (subchannels as claimed, ¶0241) receiving the NDPA and the NDP, and ¶0261 wherein the multiple beamformees may simultaneously transmit the multiple HE compressed beamforming frames (NDP response frames as claimed) based on the NDPA frame transmitted from the beamformer to the multiple beamformees. For example, the multiple beamformees may simultaneously transmit the multiple HE compressed beamforming frames (NDP response frames as claimed) based on information (e.g., one or more of the Feedback receive the CSI of a high 20 MHz channel (second subchannel as claimed) through the compressed beamforming frame (NDP response frame as claimed) from STA3 and STA4, see also Fig.21 & ¶0268-¶0274}. 

Regarding Claim 6. The method of claim 5, wherein the first sub-channel and the second sub-channel are separated in frequency {Seok (US 2016/0143026 A1): e.g. ¶0241 wherein then the AP may receive the CSI of a low 20 MHz channel (first subchannel as claimed) through the compressed beamforming frame (NDP response frame as claimed) from STA1 and STA2, and then the AP may receive the CSI of a high 20 MHz channel (second subchannel as claimed) through the compressed beamforming frame (NDP response frame as claimed) from STA3 and STA4. ¶0240 wherein a low channel (e.g., one 20 MHz channel of a low frequency side out of two 20 MHz channels constituting a 40 MHz channel when NDP sounding is performed over a 40 MHz channel in FIG. 18) for STA1 and STA2, and a high channel (e.g., one 20 MHz channel of a high frequency side out of two 20 MHz channels constituting a 40 MHz channel) for STA3 and STA4}. 

Regarding Claim 9. The method of claim 1, wherein an interframe space between the NDP response frame and the HE MU poll frame is a short interframe space (SIFS){Seok (US 2016/0143026 A1): Fig.18 & ¶0233 wherein The NDPA frame is a PPDU frame indicating that the NDP frame immediately follows the NDPA frame (e.g., that the NDP frame will be transmitted after an SIFS from an end time point of the NDPA frame). The first STA of an STA list included in the NDPA frame may receive the NDP frame even without receiving an additional polling frame (e.g. a Beamforming Report Polling frame) from the AP and then immediately transmit a feedback frame to the AP (e.g., after an SIFS from a reception end time point of the NDP frame). The other STAs included in the NDPA frame may receive the polling frame (e.g., the Beamforming Report Poll frame) from the AP and then immediately transmit the feedback frame (e.g., a frame including a Beamforming Report field) to the AP (e.g., after an SIFS from a reception end time point of the polling frame)}. 

Regarding Claim 10. 
-Claim 10 is rejected with the same reasons as set forth in claim 1, and following:
A station (STA) {Seok (US 2016/0143026 A1): WLAN device 1-Fig.1} comprising: 
A processor {Seok: baseband processor 10-Fig.1};
A receiver {Seok: RF Receiver 22-Fig.1}; and 
A transmitter {Seok: RF Transmitter 21-Fig.1},
The processor and the  receiver {Seok: RF Receiver 22-Fig.1} configured to receive, from an access point (AP) {Seok: not shown, ¶0049}, a high-efficiency multi-a plurality of STAs scheduled for multi-user (MU) uplink transmission over one or more sub-channels corresponding to the AID; and 
The processor and the transmitter {Seok: RF Transmitter 21-Fig.1} configured to transmit, to the AP, on a condition that the received AID corresponds to an AID that is associated with an AID of the STA, a null data packet (NDP) response frame based on the one or more sub-channels corresponding to the AID. 

Regarding Claim 13. 
-Claim 13 is rejected with the same reasons as set forth in claim 4.
The STA of claim 10, wherein the processor is further configured to determine, based on the one or more sub-channels corresponding to the AID, a first sub-channel, wherein the processor and the transmitter is further configured to transmit, via the first sub-channel, the NDP response frame to the AP. 

Regarding Claim 14. 
-Claim 14 is rejected with the same reasons as set forth in claim 5.
The STA of claim 13, wherein the first sub-channel is distinguished from a second sub-channel in which another NDP response frame is simultaneously transmitted to the AP from another STA. 

Regarding Claim 15. 
-Claim 15 is rejected with the same reasons as set forth in claim 6.


Regarding Claim 18. 
-Claim 18 is rejected with the same reasons as set forth in claim 9.
The STA of claim 10, wherein an interframe space between the NDP response frame and the HE MU poll frame is a short interframe space (SIFS).


Regarding Claims 3 & 12 (canceled).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 8 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2016/0143026 A1) in view of Chun (US 2017/0272138 A1).
Regarding Claim 8. With the same reasons as set forth in the method of claim 1, Seok does not explicitly disclose wherein the NDP response frame is an NDP uplink request (ULR) frame. 
	However, in the same field of endeavor, Chun (US 2017/0272138 A1) discloses wherein the NDP response frame is an NDP uplink request (ULR) frame {Chun: Probe Request 4221 & 4231-Fig.42, 4321 & 4331-Fig.43, 4421 & 4431-Fig.44, 4521 & 4530-Fig.45 as NDP response frame (¶0848 wherein since the trigger frame exists only in DL, this field may be interpreted as the NDP type frame in the uplink frame), see also ¶0845-¶0848 & ¶0772-wherein AP transmits a trigger frame (that is an NDP trigger frame) 3901 for triggering of the UL NDP; and ¶0773-wherein respective STAs designated by the NDP trigger frame 3901 transmits a UL NDP frame 3902 to the AP by UL OFDMA or UL MU-MIMO scheme after the SIFS}. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Chun’s teaching to Seok’s system with the motivation being to “allow STA to trigger transmission of the UL NDP in order to measure the UL channel status” {Chun: ¶0770} and to allow “STA to establish association among STAs that receive the trigger frame 4211 and has not yet associated with the AP transmits probe request frames 4221 and 4231 in contention”{Chun: ¶801, ¶0808, ¶0810, ¶0818 & ¶0821}

Regarding Claim 17. 
-Claim 17 is rejected with the same reasons set forth in claim 8.
. 

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun (US 2017/0170937 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Chun (US 2017/0170937 A1) in view of Chu (US 2015/0131517 A1).

Regarding Claim 1. 
As 102 Rejection:
A method for use in a wireless transmit/receive unit (STA) in a wireless network, the method comprising: 
receiving, from an access point (AP), a high-efficiency multi-user (HE MU) poll frame that includes an association identifier (AID) indicating a plurality of STAs scheduled for multi-user (MU) uplink transmission over one or more sub-channels corresponding to the AID {Chun (US 2017/0170937 A1): Figs.27-28 wherein AP is transmitted NDPA frame 2810 to each STA in the same format as the example of Fig.12 & ¶0544-¶0550, ¶0549 & ¶0553 of Fig.28, in Figs.11-12 wherein Beamformee 1-3 receiving the broadcasted NDPA from Beamformer, see also Fig.25 wherein UL MU scheduling frame ¶0457-¶0458 wherein resource allocation information means for information on an uplink transmission resource (for example, frequency/subcarrier (subchannel as claimed) information allocated to each STA in the case of UL MU OFDMA transmission and a stream index allocated to each STA in the case of UL MU MIMO transmission) transmission for each STA, see also ¶0465-¶0472 of Fig.25 and Note that provisional application 62/017,821 discloses Fig.11 on page 3 and its NDPA frame structure on page 4, Fig.28 on page 14 and NDPA using the existing NDP announcement frame on page 13, which is already disclosed in page 4, corresponding to Fig.28 in Chun, emphasis added}; and 
transmitting, to the AP, on a condition that the received AID corresponds to an AID that is associated with the STA, a null data packet (NDP) response frame based on the one or more sub-channels corresponding to the AID {Chun (US 2017/0170937 A1): NDP 2820-Fig.28 & ¶0551-¶0556 and also Fig.25 & ¶0473-¶0477 wherein each STA transmits UL MU data frames 2521, 2522, and 2523 to the AP based on the UL MU scheduling frame 2510 transmitted by the AP (¶0474). Also, respective STA1 to STA3 may be allocated with different frequency resources for transmitting the uplink data frame based on the STA ID/address information (condition as claimed) and the resource allocation information (condition as claimed) included in the UL MU scheduling frame 2510 (¶0477) and Figs.27a-27c & ¶0516-¶0535 discloses UL MU transmission associated with downlink PPDU including UL MU scheduling frame, adjustment frame, the ACK frame, and the like maybe configured on 20MHz, wherein  each STA is allocated a bandwidth/channel in a unit of 20MHz for the UL OFDMA transmission.  -Note that provisional application 62/017,821 discloses STA configures and transmits buffer status/sounding frame in the form that AP transmits the NDP on page 13, corresponding to Fig.28 in Chun, emphasis added}. 

As 103 Rejection:
Chun does not explicitly disclose (1) AP receiving over one or more sub-channels corresponding to the AID from STA.
However, in the same field of endeavor, Chu (US 2015/0131517 A1) discloses that FIG. 8A is a frame exchange 800 between the AP 14 and a plurality of client stations 25. During a time t1, the AP 14 transmits a scheduling frame 802 to a plurality of client stations 25. The scheduling frame 802 includes the OFDMA downlink scheduling element 700 of FIG. 7. The scheduling frame 802 provides downlink channel allocation information in other suitable manners {¶0080}. The scheduling frame 802 is a non-data packet (NDP) frame {Chu: ¶0081} The scheduling frame 802 indicates respective sub-channels allocated for downlink OFDA transmission to three client stations 25 (STA1, STA2 and STA3).  For example, the scheduling frame 802 indicates channel allocation within an 80 MHz channel, and indicates that (i) the highest 20 MHz sub-channel of the 80 MHz channel is allocated to STA1, (ii) the second highest 20 MHz sub-channel of the 80 MHz channel is allocated to STA2 and (iii) a 40 MHz sub-channel that includes the second lowest 20 MHz sub-channel and the lowest 20 MHz sub-channel is allocated to STA3 {Chu: ¶0082} each of the client stations 25 determines, based on the scheduling frame 802, the particular sub-channel and sub-channel bandwidth allocated to the client station 25. The client station 25 then tunes to the sub-channel allocated to the client station 25, and receives the OFDM data unit 806 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Chu’s teaching to Chun’s system with the motivation being to provide “simultaneously communication with multiple communication devices in a wireless local area network includes allocating, by a first communication device, respective sub-channels of an orthogonal frequency division multiplexing (OFDM) channel to two or more second communication devices for uplink orthogonal frequency division multiple access (OFDMA) transmission from the two or more second communication devices, including allocating a first sub-channel to a first one of the two or more second communication devices and a second sub-channel to a second one of the two or more second communication devices”{Chu: ¶0005 & ¶0007}.

Regarding Claim 4. The method of claim 1, further comprising: 
determining, based on the one or more sub-channels corresponding to the AID, a first sub-channel {Chun: ¶0548-¶0553, e.g. ¶0548-wherein the NDPA frame 2810 may further include the resource allocation field for the UL MU transmission. Alternatively, the resource allocation information for the UL MU transmission allocated to each STA may be transmitted by using the Nc Index subfield of the STA Info field. Hereinafter, the field including the resource allocation information is collectively called the `resource allocation field`. ¶0549-wherein The resource allocation field indicates a resource area 
transmitting, via the first sub-channel, the NDP response frame to the AP {Chun: ¶0552-wherein the STAs may know the order of the NDP transmission through the order of the STA Info field included in the NDPA. In FIG. 28, a case in which NDPs 2820, 2840, and 2860 are transmitted to the AP in the order of STA 1, STA 2, and STA 3 is illustrated.  ¶0553 wherein each of the STAs may transmit the NDPs 2820, 2840, and 2860 to the AP through the resource area (for example, frequency/subcarrier information for each STA to report the channel state in the case of the UL MU OFDMA transmission and a stream index for each STA to report the channel state in the case of the UL MU MIMO transmission) indicated by the NDPA frame 2810, see NDP 2820, 2840 & 2860 in Fig.28 & ¶0551-¶0556, and also ¶0614-¶0617}.

Allowable Subject Matter









Claims 2, 7, 11 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 2=. 
The prior art fails to teach the method of claim 1, wherein the AID is a partial AID.

Regarding Claim 11=. 
The prior art fails to teach the STA of claim 10, wherein the AID is a partial AID. 

Regarding Claim 7=. 
The prior art fails to teach the method of claim 1, further comprising:
determining whether the STA has uplink data to transmit in a traffic buffer of the STA; and 
on a condition that the STA has the uplink data to transmit in the traffic buffer, generating the NDP response frame {Chun: Buffer Status/Sounding 2920-Fig.29 is the NDP response frame to the Buffer Status/Sounding Request 2910, which is NDPA}. 

Regarding Claim 16=. 
The prior art fails to teach the STA of claim 10, further comprising: 
a processor configured to: 

generate, on a condition that the STA has the uplink data to transmit in the traffic buffer, the NDP response frame. 











The indicated allowability of claims 8 & 17 is withdrawn in view of the newly discovered reference(s) to Chun (US 2017/0272138 A1).  Rejections based on the newly cited reference(s) set forth as above.

Response to Arguments











Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 3-24-21 have been fully considered but they are not persuasive. 
	A/. In response to applicant’s argument with respect to 102 rejection by Park-91.  
-Applicant’s argument is found persuasive.  Therefore, 102 rejection by Park-91 is withdrawn.
	
B/. In response to applicant’s argument with respect to 102 rejection by Chun (US 2017/0170937 A1) that Chun cannot be cited as a prior art because U.S. 
-Applicant is directed to the First Figure on page 14 and its description on pages 13-14 in provisional application 62/017,821, which is correspondence to Figure 28 and paragraphs ¶0544-¶0556 in Chun.  Note that provisional application 62/017,821 discloses Fig.11 on page 3 and its NDPA frame structure on page 4, Fig.28 on page 14 and NDPA using the existing NDP announcement frame on page 13, which is already disclosed in page 4, corresponding to Fig.28 in Chun.  Also, provisional application 62/017,821 discloses STA configures and transmits buffer status/sounding frame in the form that AP transmits the NDP on page 13, corresponding to Fig.28 in Chun, emphasis added. Therefore, 102 rejection stands.
	
C/ In response to applicant’s argument with respect to 102 rejection by Seok (US 2016/0143026 A1) that Seok does not disclose the AID including in the AID subfield indicating multiple STAs scheduled transmit the results of channel estimation, nor that the result of channel estimation are transmitted over one or more sub-channels corresponding to the received AID.  
-Applicant is directed to Seok (US 2016/0143026 A1): Figs.18-25 wherein AP transmits NDPA & NDP to STA1, STA2, STA3, STA4, NDPA-Fig.19 includes STA info having AID subfield corresponding to one or multiple target STAs as shown in ¶0251-¶0253, and ¶0231-¶0236, ¶0240-¶0243, e.g. ¶0241 wherein the AP may transmit the NDPA frame and the NDP frame over a low 20 MHz channel (subchannels as claimed, ¶0241)  for the purpose of requesting that STA1 and STA2 transmit the CSI for a low 20 MHz channel and then the AP may receive the CSI of a low 20 MHz channel through the compressed beamforming frame from STA1 and STA2. At the same time, the AP may transmit the NDPA frame and the NDP frame over a high 20 MHz channel (subchannels as claimed, ¶0241) for the purpose of requesting that STA3 and STA4 transmit CSI for a high 20 MHz channel and then the AP may receive the CSI of a high 20 MHz channel through the compressed beamforming frame from STA3 and STA4, see also ¶0195, ¶0201, ¶0242-wherein The NDPA frame transmitted over a low channel may include STA1 and STA2 in an NDP sounding target STA list and the NDPA frame transmitted over a high channel may include STA3 and STA4 in the NDP sounding target STA list. The NDPA frames over a low channel and a high channel may be simultaneously transmitted.  Therefore, 102 rejection stands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number 
is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464